EXHIBIT 10.2(o)


TWELFTH AMENDMENT TO AMENDED AND RESTATED
 
REVOLVING AND TERM LOAN AGREEMENT
 
THIS TWELFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING AND TERM LOAN AGREEMENT
(this "Amendment"), made and effective as of the 22nd day of February, 2008, is
by and among CAVALIER HOMES, INC., a Delaware corporation, CAVALIER HOME
BUILDERS, LLC, a Delaware limited liability company, CAVALIER REAL ESTATE CO.,
INC., a Delaware corporation, QUALITY HOUSING SUPPLY, LLC, a Delaware limited
liability company, CIS FINANCIAL SERVICES, INC., an Alabama corporation f/k/a
"Cavalier Acceptance Corporation", and RIDGE POINTE MANUFACTURING, LLC, an
Alabama limited liability company (individually, a "Borrower" and collectively,
the "Borrowers"), and FIRST COMMERCIAL BANK, an Alabama state banking
corporation (the "Lender").
 
RECITALS:
 
A.           The Lender and the Borrowers, either by original execution or
subsequent assumption, are parties to that certain Amended and Restated
Revolving and Term Loan Agreement dated as of March 31, 2000, as amended by that
certain First Amendment to Amended and Restated Revolving and Term Loan
Agreement dated as of September 29, 2000, as further amended by that certain
Second Amendment to Amended and Restated Revolving and Term Loan Agreement dated
as of May 4, 2001, as further amended by that certain Third Amendment to Amended
and Restated Revolving and Term Loan Agreement entered into during June 2002, as
further amended by that certain Fourth Amendment to Amended and Restated
Revolving and Term Loan Agreement dated as of October 25, 2002, and as further
amended by that certain Fifth Amendment to Amended and Restated Revolving and
Term Loan Agreement entered into as of August 6, 2003, Sixth Amendment to
Amended and Restated Revolving and Term Loan Agreement entered into as of
October 26, 2004, Seventh Amendment to Amended and Restated Revolving and Term
Loan Agreement entered into as of October 25, 2005, Eighth Amendment to Amended
and Restated Revolving and Term Loan Agreement entered into as of December 6,
2005, and Ninth Amendment to Amended and Restated Revolving and Term Loan
Agreement entered into as of May 23, 2006, and Tenth Amendment to Amended and
Restated Revolving and Term Loan Agreement entered into as of February 21, 2007,
and Eleventh Amendment to Amended and Restated Revolving and Term Loan Agreement
entered into as of June 26, 2007, (as heretofore amended, the "Loan
Agreement").  On December 19, 2007, The Home Place, LLC was dissolved, and on
December 20, 2007, BRC Components, Inc. was dissolved.  Each were heretofore
“Borrowers” under the Loan Agreement.  The assets of each were distributed to
other Borrowers and they are accordingly no longer “Borrowers” hereunder.  On
December 14, 2007, Cavalier Properties, Inc., merged with and into Cavalier Real
Estate Co., Inc., with Cavalier Real Estate Co., Inc. as the surviving
corporation.  Unless otherwise defined herein or unless the context shall
expressly indicate otherwise, all capitalized terms which are used herein shall
have their respective meanings given to them in the Loan Agreement.
 
B.           The Lender and the Borrowers have agreed to amend the Loan
Agreement to alter the maximum principal amount of the Revolving Loan and to
make certain other revisions, all as herein set forth.
 

1640654 v5
Exhibit “A” - 1
 



 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree, each with
the other, as follows:
 
1.           The Loan Agreement is hereby amended by changing the definition of
“Borrowing Base” in Schedule I to read in its entirety as follows:
 
“Borrowing Base” means a principal amount equal to the lesser of (i) $17,500,000
or (ii) the Adjusted Collateral Loan Value.  The “Adjusted Collateral Loan Value
means the Collateral Loan Value reduced by (i) Lender’s outstanding liability
with respect to any Letters of Credit and (ii) the sum of $2,500,000.
 
2.           The Loan Agreement is hereby amended by changing the definition of
“Collateral Loan Value” in Schedule I to read in its entirety as follows:
 
"Collateral Loan Value" means a principal amount equal to the sum of eighty
percent (80%) of the value of Eligible Accounts and the lesser of (i) the
Inventory Cap and (ii) fifty percent (50%) of the value of Eligible Inventory
consisting of finished goods and forty percent (40%) of Eligible Inventory
consisting of raw materials; all as determined by Lender from time to time in
accordance with the Agreement.
 
3.           The Loan Agreement is hereby amended by changing the definition of
“Eligible Inventory” in Schedule I to read in its entirety as follows:
 
"Eligible Inventory" shall mean the Inventory of the Borrowers consisting of raw
materials and finished goods valued at the lesser of cost or current market
value, all of which Inventory is, at any given time, (a) not damaged or
defective in any way; (b) not sold or segregated for sale and reflected as an
Account of any Borrower; (c) not consigned Inventory; (d) not
inventory-in-transit or located in a place other than at the locations listed in
Exhibit H; (e) not constituting packaging materials and supplies; (f) not
Inventory evidenced by negotiable warehouse receipts or by non-negotiable
warehouse receipts or documents of title which have not been issued in the name
of Lender; (g) not subject to a document of title such as a warehouse receipt or
bill of lading; (h) not work-in-process Inventory; (i) not subject to any lien
in favor of any Person other than Lender, and (j) not Inventory otherwise deemed
ineligible by Lender in its sole discretion.
 
4.           The Loan Agreement is hereby amended by changing the definition of
“Loan Termination Date” in Schedule I to read in its entirety as follows:
 
"Loan Termination Date" means (i) with respect to the Revolving Loan, the
earlier of (A) April 15, 2009 or (B) the date at which the maturity of the
Revolving Note may be accelerated pursuant to Section 9.2 of the Agreement; and
(ii) with respect to any Term Loan, the earlier of (A) the maturity date of the
applicable Term Note or (B) the date to which the maturity of the applicable
Term Note may be accelerated pursuant to Section 9.2 of the Agreement.
 

1640654 v5
Exhibit “A” - 2
 



 
 

--------------------------------------------------------------------------------

 

5.           The Loan Agreement is hereby amended by changing the definition of
“Revolving Loan Commitment” in Schedule I to read in its entirety as follows:
 
“Revolving Loan Commitment” means the Lender’s commitment to lend to Borrowers
up to the sum of $17,500,000,000 in principal amount outstanding from time to
time pursuant to Article II of the Agreement, and subject to the terms of the
Agreement; provided that under no circumstances shall the Revolving Loan
Commitment at any time exceed the Borrowing Base.
 
6.           The Loan Agreement is hereby amended by changing the definition of
“Revolving Loan Rate” in Schedule I to read in its entirety as follows:
 
"Revolving Rate" means a variable per annum rate of interest determined as
follows: (i) if the Consolidated Tangible Net Worth of the Borrowers is greater
than $62,000,000, then the Revolving Rate shall be equal to the Prime Rate minus
one-half percent (.5%); (ii) if the Consolidated Tangible Net Worth of the
Borrowers is greater than $56,500,000 but less than or equal to $62,000,000,
then the Revolving Rate shall be equal to the Prime Rate; (iii) if the
Consolidated Tangible Net Worth of the Borrowers is greater $38,000,000 but less
than or equal to $56,500,000, then the Revolving Rate shall be equal to the
Prime Rate plus three-quarters percent (0.75%); and (iv) if the Consolidated
Tangible Net Worth of the Borrowers is equal to or less than $38,000,000, then
the Revolving Rate shall be equal to the Prime Rate plus one and one-quarter
percent (1.25%).  The Revolving Rate will change to reflect any change in the
Prime Rate, as and when the Prime Rate changes.
 
7.           Schedule I of the Loan Agreement is hereby amended by adding the
following definition of “Adjusted Net Earnings”:
 
“Adjusted Net Earnings” shall mean with respect to any fiscal period, means the
net earnings (or loss) after provision for income taxes for such fiscal period
of Borrower.
 
8.            Schedule I of the Loan Agreement is hereby amended by adding the
following definition of “Inventory Cap”:
 
“Inventory Cap” shall mean the sum of $8,000,000, said sum being the maximum
amount of Eligible Inventory that can be counted in the Borrower Base.
 
9.           The definitions of Special Receivables and Temporary Advance Period
in Schedule I of the Loan Agreement are hereby deleted.
 
10.           Section 2.9 of the Loan Agreement is hereby amended by adding the
following subsection “D”:
 
(D)           Notwithstanding the foregoing, the total aggregate principal
amount of Letters of Credit outstanding at any time shall not exceed $6,500,000.
 

1640654 v5
Exhibit “A” - 3
 



 
 

--------------------------------------------------------------------------------

 

11.           Section 7.3(A) of the Loan Agreement is hereby amended to read in
its entirety as follows:
 
7.3           Financial Covenants.
 
(A)           Cavalier Homes will maintain at all times:
 
(1)           A ratio of Current Assets to Current Liabilities of not less than
1.1 to 1.0.
 
(2)           A ratio of Consolidated Liabilities to Consolidated Tangible Net
Worth of not more than 1.5 to 1.0.
 
(3)           A ratio of Consolidated Cash Flow (measured on an historical
basis) to Debt Service of not less than 1.35 to 1.00 in each fiscal year.
 
(4)           Consolidated Adjusted Net Earnings in each fiscal year of at least
$100,000.
 
(5)           Minimum cash and cash equivalents of $5,000,000.
 
12.           Pursuant to the terms of the Real Property Security Documents, the
sale of any of the Real Estate Collateral requires payment in full of the
indebtedness secured thereby.  Borrower and Lender agree that during such time
as no Event of Default has occurred and is continuing and notwithstanding such
provisions, Borrower shall be entitled to sell any of said collateral provided
it gives Lender thirty (30) days’ notice of the proposed sale and Lender
receives at least 75% of the gross proceeds of the sale for application to the
principal balance of Real Estate Loan.
 
13.           Each of the parties hereto consents to the removal of BRC
Components, Inc., The Home Place, LLC, and Cavalier Properties, Inc., as
Borrowers hereunder.
 
14.           Contemporaneously herewith, Borrower is executing in favor of Bank
a renewal Revolving Promissory Note, which Note will hereafter evidence the
indebtedness represented by the Revolving Loan as provided in the Loan
Agreement.
 
15.           As a condition to the effectiveness of this Amendment: (i)
Borrower shall pay directly or reimburse Lender for all fees, expenses and
out-out-pocket costs incurred by the Lender, any and all filing fees, recording
fees or taxes, documentary stamp or intangibles taxes, and reasonable expenses
and fees of Lender's legal counsel, incurred in connection with the preparation,
amendment, modification or enforcement of this Amendment and all other documents
executed and delivered in connection herewith; (ii) Borrower shall execute and
deliver to Lender all further documents and perform all other acts which Lender
reasonably deems necessary or appropriate to perfect or protect its security for
the Obligations; and (iii) Borrower shall have delivered to Lender such other
documentation, if any, as may be requested by Lender to satisfy Lender that this
Amendment, and all other documents and instruments executed by Borrower in
connection with this Amendment or in furtherance hereof, have each been duly
authorized, executed and delivered on behalf of Borrower, and constitute valid
and
 

1640654 v5
Exhibit “A” - 4
 



 
 

--------------------------------------------------------------------------------

 

binding obligations of Borrower.  In addition to the fees outlined in the
foregoing sentence, upon execution of this Amendment, Borrower shall pay to Bank
a facility fee of $43,750.00, which shall be deemed fully earned at the
execution of this Amendment and shall not be subject to rebate except as may be
required by any Applicable Law.
 
16.           Except as otherwise expressly set forth in this Amendment, all
Collateral described in any agreement providing security for any Obligation of
the Borrowers, or any of them, shall remain subject to the liens, pledges,
security interests and assignments of any such agreements as security for the
Obligations, and all other indebtedness described therein; nothing contained in
this Amendment shall be construed to constitute a novation of any of the
indebtedness evidenced by the Notes, as amended, or to release, satisfy,
discharge or otherwise affect or impair in any manner whatsoever (a) the
validity or enforceability of any of the indebtedness evidenced by the Notes, as
amended; (b) the liens, pledges, security interests, assignments and conveyances
effected by the Loan Agreement, the Security Documents and any other agreement
securing any of the Notes, as amended, or the priority thereof; (c) the
liability of any maker, endorser, surety, guarantor or other Person that may now
or hereafter be liable under or on account of any of the Notes, as amended, or
any agreement securing any or all of the Notes, as amended; or (d) any other
security or instrument now or hereafter held by Lender as security for or as
evidence of any of the above-described indebtedness. Without in any way limiting
the foregoing, each Borrower acknowledges and agrees that the indebtedness
evidenced by each of the Notes is and shall remain secured by the Collateral
described in the Loan Agreement and in the Security Documents.
 
17.           Borrowers, jointly and severally, hereby represent and warrant to
Lender that (i) the officers of each Borrower executing this Amendment have been
duly authorized to do so and such Amendment and the Loan Agreement are valid and
binding upon each Borrower which is a party thereto in every respect,
enforceable in accordance with their terms, (ii) each and every representation
and warranty set forth in Article VI of the Loan Agreement is true and correct
as of the date hereof, (iii) no Event of Default, nor any event that, upon
notice or lapse of time or both, would constitute an Event of Default, has
occurred and is continuing, and (iv) as of the date hereof, it has no defenses
or offsets with respect to the Obligations, as herein modified.
 
18.           Unless otherwise expressly modified or amended hereby, all terms
and conditions of the Loan Agreement as heretofore amended shall remain in full
force and effect, and the same, as amended hereby, are hereby ratified and
confirmed in all respects.  This Amendment shall inure to and be binding upon
and enforceable by Borrowers and Lender and their respective successors and
assigns.  This Amendment may be executed in one or more counterparts, each of
which when executed and delivered shall constitute an original. All such
counterparts shall together be deemed to be one and the same instrument. The
parties agree that any facsimile signature of any party on any counterpart
original of this Amendment shall be deemed to be an original signature of such
party for all purposes and shall fully bind the party whose facsimile signature
appears on the counterpart original.  Time is of the essence in the performance
of each and every term, covenant, condition and agreement set forth herein.
 
[No further text this page; Signature page follows.]
 

1640654 v5
Exhibit “A” - 5
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be properly
executed and delivered as of the day and year first above written.
 



 
BORROWERS:
       
CAVALIER HOMES, INC., a Delaware corporation
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Vice President
             
CAVALIER HOME BUILDERS, LLC, a Delaware limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
President
             
CAVALIER REAL ESTATE CO., INC., a Delaware corporation
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
President
             
QUALITY HOUSING SUPPLY, LLC, a Delaware limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Vice President
           




1640654 v5
Exhibit “A” - 6
 



 
 

--------------------------------------------------------------------------------

 



 
CIS FINANCIAL SERVICES, INC., an Alabama corporation
       
By:
/s/ HEATHER L. YORK
 
Print Name:
Heather L. York
 
Title:
Secretary
             
RIDGE POINTE MANUFACTURING, LLC, an Alabama limited liability company
       
By:
/s/ MICHAEL R. MURPHY
 
Print Name:
Michael R. Murphy
 
Title:
Managing Member
     




1640654 v5
Exhibit “A” - 7
 



 
 

--------------------------------------------------------------------------------

 
 

 
LENDER:
       
FIRST COMMERCIAL BANK, an Alabama banking corporation
       
By:
/s/ JAMES W. BRUNSTAD
 
Print Name:
James W. Brunstad
 
Title:
Senior Vice President

 
 
1640654 v5
Exhibit “A” - 8
 



 
 

--------------------------------------------------------------------------------

 
